UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 14, 2010 TIME WARNER CABLE INC. (Exact name of registrant as specified in its charter) Delaware 001-33335 84-1496755 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 60 Columbus Circle, New York, New York 10023 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (212) 364-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation ofthe registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)Robert D. Marcus, Senior Executive Vice President and Chief Financial Officer of Time Warner Cable Inc. (the “Registrant”), has been appointedPresident and Chief Operating Officer of the Registrant effective December 14, 2010.Mr. Marcus will remain as acting Chief Financial Officer in addition to his new roles until a replacement Chief Financial Officer is named.Glenn Britt will continue to serve as Chairman and Chief Executive Officer of the Registrant. Additional information regarding Mr. Marcus required by this Item 5.02 has been previously disclosed under the caption “Executive Officers of the Company” in the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission on February 19, 2010, and such information is incorporated herein by reference. (b)Landel C. Hobbs ceased his service as Chief Operating Officer of the Registrant effective December 14, 2010.Mr. Hobbs’s employment with the Registrant will terminate as of January 28, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIME WARNER CABLE INC. By: /s/Marc Lawrence-Apfelbaum Name: Marc Lawrence-Apfelbaum Title: Executive Vice President, General Counsel and Secretary Date:December 17, 2010
